Citation Nr: 0805008	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for a disability 
involving the right upper extremity.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1988 and from December 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In the rating decision on appeal, the RO denied service 
connection for right shoulder condition with right arm nerve 
condition and service connection for right hand tremor.  The 
veteran has claimed that his nerve condition and tremor are 
part of the same disability.  As a result, the Board has 
recharacterized the issue as service connection for a 
disability involving the right upper extremity.  This issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chondromalacia of the right knee was not noted at the 
time of entry into active duty in 2004, and the veteran is 
presumed to have been in sound condition.  

2.  The evidence of record establishes that chondromalacia of 
the right knee clearly and unmistakably existed prior to 
service.

3.  The pre-existing chondromalacia of the right knee clearly 
and unmistakably was not permanently made worse during 
service.

4.  Competent evidence of a current disability manifested by 
left shoulder pain is not of record.

5.  Competent evidence of a current disability manifested by 
low back pain is not of record.


CONCLUSIONS OF LAW

1.  The presumption of soundness for chondromalacia of the 
right knee at entrance is rebutted, and chondromalacia was 
not aggravated during service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a March 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, no new disorder is being service connected in 
this decision and thus neither an evaluation nor effective 
date are being assigned.  Two, the veteran received 
notification of how disability evaluations and effective 
dates are assigned in a December 2006 letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claims.  The veteran has 
stated he has received no treatment for the disabilities for 
which he seeks service connection, other than that which he 
has received by VA.  VA treatment records dated from 2003 to 
2006 are in the claims file.  VA obtained his service 
treatment records from both periods of service, which are in 
the claims file.   

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Initially, it must be noted that the veteran had not alleged 
that he incurred a right knee disability, left shoulder 
disability, or low back disability during his first period of 
service.  Rather, his claims for service connection stem from 
his period of active duty from December 2004 to March 2005.

At a February 2006 hearing before a Decision Review Officer, 
the veteran testified that he was medically discharged from 
the Marine Corps in 1988 due to a left knee condition 
(service connection for left knee disability was awarded in a 
September 2006 rating decision).  He stated that during his 
second period of service, he was in the infantry company 
attached to a military police battalion.  The veteran 
described doing convoys and patrols for security.  He stated 
that his right knee was giving him troubles and admitted he 
had not sustained an injury to that knee.  He stated that his 
knee would bother him when he walked, stood, bent, or took 
the stairs.  The veteran stated he wore an "IBA body 
armor," which he had to wear and carry, which he felt caused 
his left shoulder pain.  He stated he did not have left 
shoulder pain prior to entering this period of service.  The 
veteran testified he felt the IBA body armor also caused his 
low back pain.  He stated the low back pain radiated into the 
upper part of his legs.  He noted he was taking ibuprofen for 
his knees, which also helped his back pain.  

At the January 2008 hearing before the undersigned, the 
veteran testified that his right knee was painful and that 
this pain limited him in being able to squat or stand for 
long periods of time.  He felt his right knee was as bad as 
his left knee.  The veteran attributed the left shoulder pain 
to lifting weapons, which were very heavy.  He stated he was 
not getting treatment for his low back, but noted he was 
taking medication for the pain and using heat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chondromalacia of the right knee

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2007).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that 38 U.S.C.A. § 1111 mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (1996).

Initially, it must be noted that there is no induction 
examination at the time the veteran entered active service in 
December 2005.  Nevertheless, in the interest of a 
comprehensive decision on this matter, he will be presumed to 
be entitled to the presumption of soundness.  The Board must 
next determine whether, under 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated.  The 
veteran has not claimed he developed a right knee disability 
during his first period of service from 1986 to 1988.  

The Board has carefully reviewed the evidence of record, and 
finds that chondromalacia of the right knee clearly and 
unmistakably existed prior to entrance into service.  There 
are VA treatment records dated prior to the veteran's 
entrance into active service in December 2004 that show 
unmistakably the veteran had been diagnosed with 
chondromalacia of the right knee as early as July 2004.  He 
complained of his knee popping when squatting and asked for 
exercises to strengthen his right knee.  The examiner 
diagnosed mild chondromalacia.  The diagnosis was entered 
again in October 2004.  A medical professional entered this 
diagnosis and there is no competent evidence to contradict or 
call into question this diagnosis.  Therefore the Board finds 
that chondromalacia of the right knee clearly and 
unmistakably existed prior to his entrance into active duty 
in December 2004.  

The question now is whether chondromalacia was aggravated 
during service.  See VAOPGCPREC 3-2003 (to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).  

The veteran does not specifically assert that chondromalacia 
was aggravated during service; rather, he asserts that it his 
right knee bothered him in service and continued to be 
painful and pop.  The Board has carefully reviewed the 
evidence of record and finds that the pre-existing 
chondromalacia clearly and unmistakably was not aggravated 
during service.  Prior to service, the veteran complained of 
pain with squatting.  In February 2005, there was a notation 
that the veteran had "some" knee pain, but that it was 
"stable."  In March 2005, right before he was discharged, 
the veteran indicated he had right knee soreness with 
activity.  He described having occasional shooting pain with 
crepitus and popping often.  There is no evidence of any 
specific trauma to the knee during service, nor is it 
otherwise contended.  Such in-service findings do not show a 
worsening of the veteran's right knee.  VA treatment records 
right after discharge from service further support the 
finding of no aggravation in service.  For example, a May 
2005 VA examination report shows that the examiner did not 
find chondromalacia on examination.  X-rays taken at that 
time of the right knee were negative.  In August 2005, it was 
noted that the veteran had normal muscle strength and 
"smooth and well balanced" gait.  The diagnosis was 
chondromalacia of the patella.  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had chondromalacia of the right knee prior to 
entering service in December 2004 and that the chondromalacia 
of the right knee was not aggravated by service.  
Accordingly, service connection for chondromalacia of the 
right knee is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Left shoulder disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left shoulder disability.  
The veteran has not attempted to allege that any left 
shoulder pain was incurred during his period of service from 
1986 to 1988.  VA treatment records dated in 2005 and 2006 
show that the veteran has continued to complain of left 
shoulder pain and has been diagnosed with left shoulder 
"pain."  There has been no diagnosis of a disability due to 
the left shoulder pain.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Here, there is a lack of competent evidence that the veteran 
has a disability manifested by left shoulder pain.  At the 
January 2008 hearing, the veteran admitted that no diagnosis 
had been entered pertaining to his left shoulder.  There is 
no question that he has pain in his left shoulder, as 
evidenced by the VA medical records and his testimony and 
statements.  However, there is a lack of objective evidence 
that the veteran has a current left shoulder disability due 
to an underling disease or injury.  For example, May 2005 x-
rays of the left shoulder were negative.  VA treatment 
records show diagnoses of left shoulder "pain."  

Without competent evidence of a current diagnosis of a left 
shoulder disability due to disease or injury, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While 
the veteran has stated he has a current left shoulder pain, 
which the Board accepts as true, he is not competent to state 
that he has a disability due to the pain, as that would 
require competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Again, the Board 
cannot award service connection for pain without evidence of 
an underlying disease or injury.  See Sanchez-Benitez, supra.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left shoulder disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

C.  Low back disability

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for low back disability.  
Unlike the left shoulder, there are no VA treatment records 
showing any complaints of low back pain.  The veteran 
admitted at the January 2008 hearing that he was not 
receiving treatment for his low back pain, although he stated 
he still had pain in that area.  The Board accepts the 
veteran's testimony that he has low back pain; however, there 
is no competent evidence of a current diagnosis of a low back 
disability due to disease or injury, and service connection 
cannot be granted.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  When examined by VA in May 
2005, the examiner noted that no disability was found.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for chondromalacia of the right knee is 
denied.

Service connection for left shoulder disability is denied.

Service connection for low back disability is denied.


REMAND

At the January 2008 hearing, the veteran indicated that he 
was undergoing additional tests the following month related 
to the tremor and nerve involvement in his right arm.  See 
Page 4 of Transcript.  These records are relevant and must be 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records dated from 2006 to the present, 
including any testing associated with the 
veteran's complaints regarding his right 
upper extremity.  

2.  The RO/AMC may conduct any additional 
development it finds necessary to assist 
the veteran in the development of this 
claim, to include providing him with a 
new examination if so indicated by the 
development undertaken above.

3.  The RO/AMC should readjudicate the 
claim of entitlement to service 
connection for a disability involving the 
right upper extremity.  If the benefit 
sought on appeal remains denied, furnish 
the veteran and his representative with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


